                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


TRAVIS DICKERSON,

       Plaintiff,

     v.                                                   Case No. 18-CV-1944

BRANDON MORRIS, et al.,

      Defendants.


                                  DECISION AND ORDER


          The plaintiff, Travis Dickerson, is a Wisconsin state prisoner representing himself.

He filed this case alleging that the defendants subjected him to unconstitutional conditions

of confinement at the Milwaukee Secure Detention Facility in violation of the Eighth

Amendment. Dickerson has filed a motion for summary judgment on the merits of his claim

and the defendants have filed a motion for summary judgment for failure to exhaust

administrative remedies. I will deny Dickerson’s motion for summary judgment and allow

Dickerson an opportunity to file a supplemental response to the defendants’ motion for

summary judgment on exhaustion grounds.

       Dickerson filed his motion for summary judgment on July 19, 2019, eight days after

the defendants filed their answer. (Docket # 19.) He filed a supporting brief that reiterates

the complaint allegations, an unsigned declaration that reiterates the complaint allegations,

and proposed findings of fact that do not cite to evidentiary materials in the record. (Docket

## 20-22.) On the same day Dickerson filed his summary judgment motion, Dickerson also

filed with the court two discovery requests for the defendants. (Docket ## 17, 18.)
Dickerson’s summary judgment motion does not comply with the Local Rules or the

Federal Rules of Civil Procedure, in part because he does not cite to evidence in the record

in support of his motion. See Fed. R. Civ. P. 56(c)(1); Civil L.R. 56(b)(1) (E.D. Wis.).

Dickerson has not shown that he is entitled to judgment as a matter of law and I will

therefore deny his motion for summary judgment. See Fed. R. Civ. P. 56(a).

         On November 15, 2019, the defendants filed a motion for summary judgment on

exhaustion grounds. (Docket # 36.) Dickerson filed a declaration in response to the

defendants’ motion. (Docket # 41.) However, on January 9, 2020, the defendants filed a

brief in reply to Dickerson’s declaration in which they state that while they referenced

“DPFOF” (Defendants’ Proposed Findings of Fact) in their initial brief, they inadvertently

failed to file the document previously. (Docket # 42 at 1 n.1.) The defendants file their

Proposed Findings of Fact with their reply, along with an updated brief in support their

motion for summary judgment, correcting the DPFOF citations. (Id.) Under the

circumstances, I will allow Dickerson an opportunity to file a supplemental response to the

defendants’ motion for summary judgment on exhaustion grounds.

                                         ORDER

         NOW, THEREFORE, IT IS ORDERED that Dickerson’s motion for summary

judgment (Docket #19) is DENIED.

         IT IS FURTHER ORDERED that Dickerson may file a supplemental response to

the defendants’ motion for summary judgment for failure to exhaust administrative

remedies on or before February 17, 2020. If Dickerson files a supplemental response, the

defendants will have fourteen days from the date of the response to file a supplemental

reply.
                                             2
Dated at Milwaukee, Wisconsin this 15th day of January, 2020.


                                        BY THE COURT:

                                        s/Nancy Joseph ___________
                                        NANCY JOSEPH
                                        United States Magistrate Judge




                                    3
